[Cite as State v. Muscroft, 2021-Ohio-3342.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                        :

                 Plaintiff-Appellee,                  :               No. 20AP-423
                                                                   (C.P.C. No. 93CR-6736)
v.                                                    :
                                                                 (REGULAR CALENDAR)
James E. Muscroft,                                    :

                 Defendant-Appellant.                 :



                                               D E C I S I O N

                                   Rendered on September 23, 2021


                 On brief: G. Gary Tyack, Prosecuting Attorney, and
                 Taylor M. Mick, for appellee.

                 On brief: Rhys B. Cartwright-Jones, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, James E. Muscroft, appeals from a decision and entry
of the Franklin County Court of Common Pleas denying his motion to vacate his guilty plea.
For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} On February 11, 1994, pursuant to a plea agreement with plaintiff-appellee,
State of Ohio, Muscroft entered a guilty plea to two counts of third-degree felony gross
sexual imposition in violation of R.C. 2907.05. The trial court sentenced Muscroft to two
years in prison but later granted him shock probation. Muscroft successfully completed his
shock probation in June 1999.
        {¶ 3} More than 17 years after entering his guilty plea, Muscroft filed a motion on
September 13, 2011 for leave to withdraw his guilty plea. Muscroft, a Canadian citizen with
No. 20AP-423                                                                                2


non-citizen lawful permanent resident status in the United States, argued that at the time
he entered his guilty plea, he was not notified of the consequences that the plea would have
on his immigration status. The trial court conducted a hearing and granted Muscroft's
motion to withdraw his plea.
       {¶ 4} Subsequently, on September 19, 2012, Muscroft entered an amended guilty
plea to one count of the stipulated lesser-included offense of aggravated assault in violation
of R.C. 2903.12 and 2907.05, a fourth-degree felony. The amended guilty plea form
contained a statement that "I am not a citizen of the United States of America. I understand
that if I am not a citizen of the United States, my conviction of the offense to which I am
pleading guilty may have the consequences of deportation, exclusion from admission to the
United States or denial of naturalization pursuant to the laws of the United States." There
is a hand-drawn star next to the written statement regarding the citizenship and
immigration consequences. The statement also contains Muscroft's signature immediately
below acknowledging the statement. The trial court accepted Muscroft's amended guilty
plea and sentenced Muscroft to four months in prison, suspended for time served.
       {¶ 5} More than seven years after his amended guilty plea, Muscroft again filed a
motion to withdraw his guilty plea on February 5, 2020. In his second motion to withdraw,
Muscroft argued his counsel during the 2012 plea proceedings also failed to advise him that
there could be adverse immigration repercussions stemming from his guilty plea.
Specifically, Muscroft noted he has elderly siblings who live in Canada and he was not aware
that his guilty plea may affect his ability to visit them and subsequently re-enter the United
States. In support of his motion to withdraw his guilty plea, Muscroft submitted an affidavit
from his new counsel which stated:
              Prior to [the September 19, 2012 plea], Muscroft addressed the
              issue of immigration consequences with his trial attorney. His
              recollection is that his attorney did not advise or counsel him
              that there would or could be any repercussions regarding his
              immigration status pertaining to exiting and reentering the US
              border. This is of concern to him – and was then – since his
              brother and two sisters, both Canadian, are now in their late
              80's and early 90's, he would like to be able to visit them and
              return.

(Cartwright-Jones Aff. at ¶ 8.)
No. 20AP-423                                                                                  3


       {¶ 6} The state filed a memorandum contra Muscroft's motion to withdraw his
guilty plea, arguing that the attorney's affidavit is hearsay, is vague, and lacks credibility.
The state further argued that even if the trial court were to accept the affidavit, Muscroft
nonetheless failed to demonstrate he received the ineffective assistance of counsel during
his 2012 plea proceedings.
       {¶ 7} In an August 12, 2020 decision and entry, the trial court denied Muscroft's
motion to withdraw his guilty plea. Specifically, the trial court concluded that even if it were
to consider Muscroft's current counsel's affidavit, Muscroft failed to demonstrate that his
prior counsel's performance was deficient. Additionally, the trial court found Muscroft
could not demonstrate he suffered any prejudice from his prior trial counsel's performance.
Finally, the trial court determined that because Muscroft presented insufficient evidence to
show his former counsel was deficient or that he suffered prejudice, Muscroft was not
entitled to a hearing on his motion to withdraw. Muscroft timely appeals.
II. Assignment of Error
       {¶ 8} Muscroft assigns the following error for our review:
              The trial court's denial of Appellant's Motion to Vacate Guilty
              Plea based upon ineffective assistance of counsel is a manifest
              unjustice [sic] due to the immigration repercussions of the
              guilty plea.

III. Discussion
       {¶ 9} In his sole assignment of error, Muscroft argues the trial court erred in
denying his motion to vacate his guilty plea.
       {¶ 10} Pursuant to Crim.R. 32.1, a "motion to withdraw a plea of guilty or no contest
may be made only before sentence is imposed; but to correct manifest injustice the court
after sentence may set aside the judgment of conviction and permit the defendant to
withdraw his or her plea." Thus, a trial court may allow a post-sentence withdrawal of a
guilty plea only to correct a manifest injustice. State v. Morris, 10th Dist. No. 19AP-152,
2019-Ohio-3795, ¶ 11. A defendant seeking a post-sentence withdrawal of a guilty plea
bears the burden of establishing the existence of a manifest injustice. Id., citing State v.
Morgan, 10th Dist. No. 12AP-241, 2012-Ohio-5773, ¶ 11. The term " '[m]anifest injustice
relates to some fundamental flaw in the proceedings which result[s] in a miscarriage of
No. 20AP-423                                                                                 4


justice or is inconsistent with the demands of due process.' " Morgan at ¶ 10, quoting State
v. Williams, 10th Dist. No. 03AP-1214, 2004-Ohio-6123, ¶ 5. Further, "the term 'has been
variously defined, but it is clear that under such standard, a post-sentence withdrawal
motion is allowable only in extraordinary cases.' " State v. Straley, 159 Ohio St.3d 82, 2019-
Ohio-5206, ¶ 14, quoting State v. Smith, 49 Ohio St.2d 261, 264 (1977).
       {¶ 11} The decision to grant or deny a motion to withdraw a guilty plea made under
Crim.R. 32.1 rests within the sound discretion of the trial court, and we will not disturb that
decision absent an abuse of discretion. Morris at ¶ 12, citing Morgan at ¶ 11. An abuse of
discretion connotes a decision that is unreasonable, arbitrary, or unconscionable.
Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
       {¶ 12} "Ineffective assistance of counsel may constitute manifest injustice requiring
post-sentence withdrawal of a guilty plea." State v. Tovar, 10th Dist. No. 11AP-1106, 2012-
Ohio-6156, ¶ 9, citing State v. Yahya, 10th Dist. No. 10AP-1190, 2011-Ohio- 6090, ¶ 9. A
defendant seeking to withdraw his or her guilty plea based on ineffective assistance of
counsel must show that (1) counsel's performance was deficient, and (2) there is a
reasonable probability that, but for the counsel's errors, the defendant would not have
agreed to plead guilty. State v. Hernandez, 10th Dist. No. 11AP-202, 2011-Ohio-5407, ¶ 13,
citing State v. Xie, 62 Ohio St.3d 521, 524 (1992); Strickland v. Washington, 466 U.S. 668
(1984).
       {¶ 13} Muscroft argues his counsel from his 2012 plea proceedings was deficient in
failing to properly advise him of the potential adverse immigration consequences of his
plea. To determine whether counsel was deficient, the court must consider whether
Muscroft's counsel satisfied his duty to advise his client regarding the immigration
consequences. Padilla v. Kentucky, 559 U.S. 356, 367 (2010). As the Supreme Court of
Ohio has recently noted, when the immigration consequence " 'is truly clear, * * * the duty
to give correct advice is equally clear.' " State v. Romero, 156 Ohio St.3d 468, 2019-Ohio-
1839, ¶ 23, quoting Padilla at 369. However, "immigration law can be complex, and the
deportation consequences of a particular plea will not always be so clear." Romero at ¶ 26.
Where the immigration consequences of a plea are less clear, "counsel 'need do no more
than advise a noncitizen client that pending criminal charges may carry a risk of adverse
immigration consequences.' " Id., quoting Padilla at 369.
No. 20AP-423                                                                                 5


       {¶ 14} We note that the state reiterates the argument it made to the trial court that
Muscroft's counsel's affidavit is insufficient as it relies on hearsay to describe Muscroft's
recollections of his 2012 plea proceedings. However, even if we were to consider the
affidavit, we agree with the trial court that Muscroft failed to satisfy the first prong of the
Strickland test. In reviewing the affidavit, the trial court noted that this was the second
time Muscroft had asked the court to vacate his guilty plea, and both requests involved the
immigration consequences of his plea. The trial court found it "hard to believe" that
Muscroft's 2012 counsel would file a motion asking the court to vacate Muscroft's original
guilty plea for failure to inform Muscroft of the immigration consequence of the plea only
to then fail to advise Muscroft of the immigration consequences of his amended plea.
(Aug. 12, 2020 Decision & Entry at 5.) We find no abuse of discretion in the trial court's
determination of the credibility of Muscroft's claim that his 2012 counsel did not advise
him of the possible immigration consequences of his plea. Romero at ¶ 34 ("[t]he credibility
and weight of the defendant's assertions in support of a motion to withdraw a plea and the
decision as to whether to hold a hearing are matters entrusted to the sound discretion of
the trial court"), citing State v. Smith, 49 Ohio St.2d 261, 264 (1977).
       {¶ 15} Additionally, we agree with the trial court that Muscroft failed to demonstrate
he suffered prejudice under the second prong of Strickland. As the trial court noted,
Muscroft did not submit any evidence indicating that had he been informed of the
immigration consequences of his guilty plea, he would not have entered the plea and would
have insisted on proceeding to trial. State v. Bozso, 162 Ohio St.3d 68, 2020-Ohio-3779,
¶ 29-30 ("[w]hen a defendant claims that he would not have entered a guilty plea but for
the ineffective assistance of counsel, the prejudice inquiry 'focuses on a defendant's
decisionmaking,' " and since "Bozso presents no contemporaneous evidence that but for his
counsel's erroneous advice, he would have made a different decision * * * there is nothing
in the record to suggest that Bozso did not understand the trial court's advisement that
entering a guilty plea could result in deportation") (internal citations omitted).
Additionally, the amended guilty plea form explicitly states Muscroft was made aware of
the immigration consequences of his plea, and the hand-drawn star and his signature
acknowledging that information undercut Muscroft's assertion that he did not understand
this statement. See Romero at ¶ 33 (noting that although a trial court's advisement of
No. 20AP-423                                                                               6


immigration consequences does not cure counsel's deficient performance under the first
prong of Strickland, such an advisement about potential immigration consequences "may
weigh against a finding of prejudice" under the second prong of Strickland). Thus, Muscroft
did not satisfy his burden of demonstrating a manifest injustice. Morris at ¶ 11.
       {¶ 16} Because Muscroft did not demonstrate he received the ineffective assistance
of counsel when he entered his 2012 guilty plea, the trial court did not abuse its discretion
in denying his post-sentence motion to withdraw his plea. Accordingly, we overrule
Muscroft's sole assignment of error.
IV. Disposition
       {¶ 17} Based on the foregoing reasons, the trial court did not abuse its discretion in
denying Muscroft's post-sentence motion to withdraw his guilty plea. Having overruled
Muscroft's sole assignment of error, we affirm the judgment of the Franklin County Court
of Common Pleas.
                                                                       Judgment affirmed.

                            KLATT and JAMISON, JJ., concur.